NUMBER 13-18-00279-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JONATHAN RODRIGUEZ,                                                           Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                        MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

       Appellant Jonathan Rodriguez appeals from the denial of his application for writ of

habeas corpus to quash an extradition warrant. By a single issue, Rodriguez argues that

Article 51.13, § 6, of the code of criminal procedure which adopted the Uniform Criminal

Extradition Act, violates Article III, Section 2, Clause 3 of the United States Constitution.
See U.S. CONST. art. III, § 2, cl. 3; TEX. CODE CRIM. PROC. ANN. art. 51.13, § 6. We affirm.

                                     I.    BACKGROUND

       Rodriguez was charged with five felony counts in California in March 2018.

Edmund G. Brown, the Governor of California requested that Rodriguez be extradited to

California. See TEX. CODE CRIM. PROC. ANN. art. 51.13, § 6. Governor Greg Abbott of

Texas forwarded the Governor’s extradition warrant to the Sherriff of Cameron County

where Rodriguez resided.       Id.   Rodriguez was arrested.      In response, Rodriguez

challenged extradition by filing an application for writ of habeas corpus.

       The habeas court held a hearing during which Rodriguez’s identity was confirmed.

The State stipulated that Rodriguez had not physically been out of the State of Texas in

2017, when the alleged crimes took place. After the hearing, the habeas court denied

the application for habeas corpus. Rodriguez appealed.

                                     II.   EXTRADITION

       By his sole issue, Rodriguez contends that § 6 conflicts with Article III, Section 2,

Clause 3, which provides in part that a trial “shall be held in the State where the said

Crimes shall have been committed.” U.S. CONST. art. III, § 2, cl. 3. The crimes alleged

against Rodriguez were committed by him using his cell phone.                While in Texas,

Rodriguez allegedly sent text messages to a nine-year-old child in California and asked

the child to send him nude photos and sexual images. Rodriguez allegedly threatened

the child’s family with harm if she failed to comply. She complied, but later told her

parents who contacted law enforcement in California.

A.     Standard of Review


                                              2
       We uphold the lower court’s ruling on an application for habeas corpus absent an

abuse of discretion. Ex parte Peterson, 117 S.W.3d 804, 818 (Tex. Crim. App. 2003)

(per curiam), overruled on other grounds by Ex parte Lewis, 219 S.W.3d 335, 339 (Tex.

Crim. App. 2007). We afford almost total deference to the habeas court’s determination

of historical facts that are supported by the record, especially when the court’s fact

findings are based on an evaluation of credibility and demeanor. Id.; Ex parte Osvaldo,

534 S.W.3d 607, 621 (Tex. App.—Corpus Christi–Edinburg 2017), aff’d sub nom. Ex

parte Garcia, 547 S.W.3d 228 (Tex. Crim. App. 2018). We afford the same level of

deference to the court’s ruling on an application of law to fact questions if the resolution

of those ultimate questions turns on an evaluation of credibility and demeanor. Ex parte

Osvaldo, 534 S.W.3d at 621. We review de novo mixed questions of law and fact that

do not depend on credibility and pure questions of law. Id.; see also Ex parte Guillen,

No. 13-09-00498-CR, 2010 WL 3279490, at *1 (Tex. App.—Corpus Christi–Edinburg

Aug. 19, 2010, no pet.) (mem. op., not designated for publication). A trial court abuses

its discretion when it acts without reference to any guiding principles or rules. See

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990).

B.     Applicable Law

       Article IV of the United States Constitution requires each state to cooperate with

other states in recovering fugitives from justice. See U.S. CONST. art. IV, § 2. Texas

adopted the Uniform Criminal Extradition Act, which is codified at article 51.13 of the code

of criminal procedure. TEX. CODE CRIM. PROC. ANN. art. 51.13. Section 6 applies to

persons who are not alleged to be fugitives and allows the governor to “surrender, on


                                             3
demand of the Executive Authority of any other State, any person in this State charged in

any other State in the manner provided in Section 3 . . . .” Id. art. 51.13 § 6.

       The United States Supreme Court has held that the province of the habeas court

is solely to determine whether the extradition papers are in order and, if contested,

whether the person sought is the person charged. See New Mexico ex rel. Ortiz v. Reed,

524 U.S. 151, 155 (1998) (per curiam) (holding that the State of New Mexico exceeded

the permissible inquiry in an extradition case and remanding for further consideration);

California v. Sup. Ct. of Cal., 482 U.S. 400, 412 (1987); Michigan v. Doran, 439 U.S. 282,

290 (1978).

       In case after case we have held that claims relating to what actually
       happened in the demanding State, the law of the demanding State, and
       what may be expected to happen in the demanding State when the fugitive
       returns are issues that must be tried in the courts of that State, and not in
       those of the asylum State.

Michigan, 439 U.S. at 290.

       Rodriguez did not contest his identity as the person sought by California. The

habeas court found the extradition papers in order and denied relief. In doing so, the

habeas court did not abuse its discretion. Any challenge to Rodriguez’s prosecution

under Article III, Section 2, Clause 3, which is essentially a challenge to the jurisdiction of

the California court over him, may be made in the California courts. See Ex parte Leach,

478 S.W.2d 471, 472 (Tex. Crim. App. 1972) (declining to determine in extradition

proceeding whether the charging statute was valid and holding that “[t]he constitutionality

of such statute is for the courts of Florida and the Supreme Court of the United States to

decide”); Ex parte Terranova, 341 S.W.2d 660, 662 (Tex. Crim. App. 1960) (“In


                                              4
determining whether extradition is proper, the merits of the charge or the guilt of the

accused cannot be inquired into.”); Ex parte Lepf, 848 S.W.2d 758, 760 (Tex. App.—

Corpus Christi–Edinburg 1993, pet. ref’d) (holding that applicant’s defense that the

alleged crime in Texas with results in California could not have taken place could not be

raised in extradition proceeding).

       We overrule Rodriguez’s sole issue.

                                     III.   CONCLUSION

       We affirm the judgment of the habeas court.


                                                             GINA M. BENAVIDES,
                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
3rd day of July, 2019.




                                              5